Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jarrod Hicks on 7 September 2021.

The application has been amended as follows: 

 1.	(Currently Amended) A method comprising:
receiving, by a computing device, a first user input selecting a content item;
obtaining, by the computing device, playback context information, including remote context information received from at least one remote playback device;
generating, by the computing device, a predictive score for each of a plurality of playback devices based on the playback context information, and patterns of behavior based on the historical playback data, each predictive score representing a likelihood that a user of the computing device will send the content item to a corresponding playback device;
automatically selecting, by the computing device, a particular playback device based on the predictive score generated for the particular playback device;
receiving, by the computing device, a second user input to play the selected content item; and
in response to the second user input, automatically routing the content item to the selected playback device.

2.	(Previously Presented) The method of claim 1, wherein the plurality of playback devices include the computing device and the at least one remote playback device, and wherein the automatically selected playback device is a remote playback device.

3.	(Original) The method of claim 1, wherein the remote context information includes information describing a current playback state of the remote playback device.

4.	(Original) The method of claim 1, wherein automatically selecting the particular playback device based on the predictive score generated for the particular playback device includes comparing the predictive score generated for the particular playback device to other predictive scores generated for other playback devices.

5.	(Original) The method of claim 1, wherein automatically selecting the particular playback device based on the predictive score generated for the particular playback device includes determining that the predictive score is greater than a threshold value.

6.	(Original) The method of claim 1, wherein the playback context information includes local context information associated with the computing device.

7.	(Currently Amended) The method of claim 1, further comprising:

determining the patterns of behavior related to the plurality of playback devices based on the historical playback data


8.	(Currently Amended) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations comprising:
receiving, by a computing device, a first user input selecting a content item;
obtaining, by the computing device, playback context information, including remote context information received from at least one remote playback device;
generating, by the computing device, a predictive score for each of a plurality of playback devices based on the playback context information, and patterns of behavior based on the historical playback data, each predictive score representing a likelihood that a user of the computing device will send the content item to a corresponding playback device;
automatically selecting, by the computing device, a particular playback device based on the predictive score generated for the particular playback device;
receiving, by the computing device, a second user input to play the selected content item; and
in response to the second user input, automatically routing the content item to the selected playback device.

9.	(Previously Presented) The non-transitory computer readable medium of claim 8, wherein the plurality of playback devices include the computing device and the at least one remote playback device, and wherein the automatically selected playback device is a remote playback device.

10.	(Original) The non-transitory computer readable medium of claim 8, wherein the remote context information includes information describing a current playback state of the remote playback device.

11.	(Original) The non-transitory computer readable medium of claim 8, wherein the instructions that cause automatically selecting the particular playback device based on the predictive score generated for the particular playback device include instructions that cause comparing the predictive score generated for the particular playback device to other predictive scores generated for other playback devices.

12.	(Original) The non-transitory computer readable medium of claim 8, wherein the instructions that cause automatically selecting the particular playback device based on the predictive score generated for the particular playback device include instructions that cause determining that the predictive score is greater than a threshold value.

13.	(Original) The non-transitory computer readable medium of claim 8, wherein the playback context information includes local context information associated with the computing device.

14.	(Currently Amended) The non-transitory computer readable medium of claim 8, wherein the operations further comprise:
determining the patterns of behavior related to the plurality of playback devices based on the historical playback data


15.	(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the processors to perform operations comprising:
receiving, by a computing device, a first user input selecting a content item;
obtaining, by the computing device, playback context information, including remote context information received from at least one remote playback device;
generating, by the computing device, a predictive score for each of a plurality of playback devices based on the playback context information, and patterns of behavior based on the historical playback data, each predictive score representing a likelihood that a user of the computing device will send the content item to a corresponding playback device;
automatically selecting, by the computing device, a particular playback device based on the predictive score generated for the particular playback device;
receiving, by the computing device, a second user input to play the selected content item; and
in response to the second user input, automatically routing the content item to the selected playback device.

16.	(Previously Presented) The system of claim 15, wherein the plurality of playback devices include the computing device and the at least one remote playback device, and wherein the automatically selected playback device is a remote playback device.

17.	(Original) The system of claim 15, wherein the remote context information includes information describing a current playback state of the remote playback device.

18.	(Original) The system of claim 15, wherein the instructions that cause automatically selecting the particular playback device based on the predictive score generated for the particular playback device include instructions that cause comparing the predictive score generated for the particular playback device to other predictive scores generated for other playback devices.

19.	(Original) The system of claim 15, wherein the instructions that cause automatically selecting the particular playback device based on the predictive score generated for the particular playback device include instructions that cause determining that the predictive score is greater than a threshold value.

20.	(Original) The system of claim 15, wherein the playback context information includes local context information associated with the computing device.

21.	(Currently Amended) The system of claim 15, wherein the operations further comprise:
determining the patterns of behavior related to the plurality of playback devices based on the historical playback data




Allowable Subject Matter
Claims 1 – 21 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving, by a computing device, a first user input selecting a content item;
obtaining, by the computing device, playback context information, including remote context information received from at least one remote playback device;
generating, by the computing device, a predictive score for each of a plurality of playback devices based on the playback context information, and historical playback data for the plurality of playback devices, and patterns of behavior based on the historical playback data, each predictive score representing a likelihood that a user of the computing device will send the content item to a corresponding playback device;
automatically selecting, by the computing device, a particular playback device based on the predictive score generated for the particular playback device;
receiving, by the computing device, a second user input to play the selected content item; and
in response to the second user input, automatically routing the content item to the selected playback device”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
The examiner has previously presented (see Office Action mailed 27 May 2021) that Hollinger generally teaches optimal device selection for streaming content (Abstract) where the optimal device is selected based on a score or ranking from a streaming optimization apparatus and the device is automatically selected (paras. 4 – 6, 61, 49, 57 - 58, 67, 52, 55, 42).  However, Hollinger does not clearly demonstrate receiving a second user input to play the content.
To supplement the teachings of Hollinger, the examiner has previously presented Lee as teaching user selecting an arbitrary content and cell phone controls the output of the selected content (paras. 39, 33, 46).  However, the combination of Hollinger and Lee does not clearly demonstrate the newly added limitation of generating a predictive score for each of the playback devices based on the playback context information, and historical playback data for the plurality of playback devices, and patterns of behavior based on the historical playback data, each predictive score representing a likelihood that a user of the computing device will send the content item to a corresponding playback device.
The examiner further presents Sanio et al., US Patent 9,084,003 B1 as teaching generating probabilistic models to determine if a media content item is to be presented on a particular media playback device based on user’s activity, (col. 5 ll. 22 – 32).  Process can determine that a user tends to view media content via streaming media device 112 and/or media playback device 110 during particular time of a day, (col. 9 ll. 24 – 38).  But this determination is used to indicate user’s pattern of movements not likelihood that a user will send a content item to a corresponding playback device, as claimed.
The examiner further presents Lewis et al., US Patent 11,115,695 B2 as teaching that user activity information may include information indicating usage patterns or habits with respect to consumption of media items and devices used to consume the media items (col. 14 ll. 18 – 22).  For example, usage patterns or habits may indicate that a user listens to music in their car while returning from the office, and as soon as they reach home, the music is shifted from phone to home TV (col. 14 ll. 23 – 27).  But, Lewis does not cure the deficiencies in the prior art presented above.  Therefore, Claim 1 is considered allowable. 
Claims 8 and 15 are considered allowable for the same reasons stated above. The dependent claims 2 – 7, 9 – 14 and 16 - 21 are allowed because they further limit independent claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al., US Patent 11,115,695 B2 teaches that user activity information may include information indicating usage patterns or habits with respect to consumption of media items and devices used to consume the media items (col. 14 ll. 18 – 22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421